UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                        Chapter 11
 MARLAINA KOLLER CROES,
                                                        Case No. 20–22239 (RDD)
                              Debtor.
 Debtor.

                 NOTICE OF CASE MANAGEMENT CONFERENCE

              PLEASE TAKE NOTICE that a case management conference in the above-

captioned matter will be held on August 28, 2020 at 10:00 a.m. (prevailing Eastern Time) before

the Honorable Robert D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court

for the Southern District of New York, 300 Quarropas Street, White Plains, New York 10601.

Dated: New York, New York
       June 1, 2020



                                                  ROSEN & ASSOCIATES, P.C.
                                                  Counsel to the Debtor and
                                                    Debtor-in-Possession

                                                  By:
                                                           Paris Gyparakis
                                                  747 Third Avenue
                                                  New York, NY 10017-2803
                                                  (212) 223-1100
